Citation Nr: 1020555	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  07-17 377A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1983 to April 
1987 and from February 2003 to March 2004.  The Veteran also 
had an intervening period of over 15 years of service with a 
reserve component. 

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from April 2005 and April 2009 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office in Montgomery, Alabama (RO).

The issue of entitlement to service connection for an 
acquired psychiatric disorder other than PTSD has been raised 
by the record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

The Veteran is seeking entitlement to service connection for 
PTSD and tinnitus.  Specifically, he contends that both of 
his disabilities stem from his second period of service dated 
from February 2003 to March 2004. 

In this regard, service personnel records specifically show 
that the Veteran was ordered to active duty in February 2003 
in support of contingency operations during the Operation 
Iraqi Freedom while assigned to E Company, 131 Aviation 
Company, Ft. Stewart, Georgia.  Moreover, while in March 2005 
the RO requesting the Veteran's outstanding records from his 
reserve component, the record does not include his records 
from his second period of active duty or all his records from 
his 15 plus years of reserve component service.  Moreover, 
there is no indication in the record that there has been a 
formal finding regarding these missing service treatment 
records or an official notification to the Veteran that these 
records are missing.  

Accordingly, the Board finds that a remand is necessary to 
make further requests for these outstanding reserve component 
records and, if necessary, make a formal finding that the 
records are unavailable and to notify the Veteran that these 
records are unavailable in compliance with 38 C.F.R. 
§ 3.159(e) (2009).  See 38 U.S.C.A. § 5103A(b) (West 2002); 
Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that 
when reference is made to pertinent medical records, VA is on 
notice of their existence and has a duty to assist the 
veteran to attempt to obtain them).

As to the claim of entitlement to service connection for 
PTSD, at his April 2010 hearing and in an April 2010 
statement the Veteran provided VA with additional information 
with regard to his alleged stressors with more specific time 
frames.  Specifically, the Veteran identified the following 
stressors:

First, the Veteran reported that on the first night 
he arrived in Kuwait in April 2003, he was on 
convoy going to Camp Udairi and the bus broke down.  
This incident caused significant stress as he was 
stranded in the desert for 6 to 8 hours without any 
ammunition.  
        
Second, the Veteran reported that while in Balad, 
Iraq, in October 2003 with E Company, 131 Aviation 
Company, he witnessed the aftermath of a helicopter 
tire blow-up accident that resulted in the death of 
a 19 year old serviceman, J.B. from the Alabama 
National Guard out of Mobile and the loss of both 
arms by another young serviceman, P.D. from the 
Massachusetts National Guard.  The Veteran relayed 
that they were airing up an aircraft tire but due 
to lack of training did not use the proper safety 
equipment, which caused overinflation and explosion 
of the tire. 

Third, the Veteran reported that while serving on 
convoys from Kuwait to Iraq delivering aircraft 
parts in April to May 2003 and September to October 
2003, they came under small arms fire attacks. 

Fourth, the Veteran reported that in July 2003 
while serving on a convoy from Kuwait to Iraq 
delivering aircraft parts his convoy was caught in 
a very bad sand storm around Camp Udairi in Kuwait, 
during which time he could hardly breathe.

Given the above detailed stressor information along with the 
diagnosis of PTSD found in the record starting as early as 
2005, the Board finds that a remand is required to attempt to 
verify the Veteran's alleged stressors with all appropriate 
sources.  See 38 C.F.R. § 3.304(f) (2009); Also see M21-1 MR, 
Part III, Subpart iv, Chapter 4, section H, Topic 29 
(December 13, 2005) (formerly VA Adjudication Procedure 
Manual (M21-1), Part VI, Ch. 11.37(f)(3)) (holding, in part, 
that in adjudicating claims of entitlement to service 
connection for PTSD, "[i]f a VA examination . . . 
establishes a valid diagnosis of PTSD . . . always send an 
inquiry [to] . . . the Environmental Support Group (ESG) [now 
known as  the United Stated Army and Joint Services Records 
Research Center (JSRRC)] . . . in instances in which the only 
obstacle to service connection is confirmation of an alleged 
stressor . . .").  In this regard, the Board notes that the 
United States Court of Appeals for Veterans Claims (Court) in 
Suozzi v. Brown, 10 Vet. App. 307 (1997), held that 
corroboration of every detail is not required to satisfy the 
38 C.F.R. § 3.304(f) (2009) requirement that there be 
credible supporting evidence that the claimed stressors 
actually occurred.  

If any of the Veteran's stressors are verified, he should be 
provided with a VA examination to ascertain if it is the 
cause of his current PTSD.  See 38 U.S.C.A. § 5103A(d) (West 
2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the Veteran's service connection claim for 
tinnitus, the medical evidence shows that there is a current 
diagnosis of tinnitus.  Moreover, the Veteran's DD 214 shows 
his occupational specialty was aircraft hydraulics repairman 
and he testified that he was exposed to helicopter rotor 
blade, helicopter engines, and hydraulic press machine noise 
on a daily basis while on active duty.  Additionally, at the 
April 2010 hearing he testified that he first noticed ringing 
in the ears in 2003 while he was at Camp Doha and he 
continued to experience these symptoms since that time.  
Furthermore, the first medical evidence of record documenting 
the Veteran's complaints of tinnitus is a May 2004 VA 
treatment report, which was only two months following his 
separation from service.  Lastly, the Board notes that since 
tinnitus is observable by a lay person, the Veteran is both 
competent and credible to report when he first started 
experiencing this problem and on his having such a problem 
since service.  See Charles v. Principi, 16 Vet. App. 370 
(2002).

However, the Board also notes that the April 2009 VA examiner 
opined that the Veteran's tinnitus is not related to military 
noise exposure.  In support of this opinion, the examiner 
stated that the Veteran separated from military service with 
hearing thresholds within normal limits.  

The Board finds that the rationale provided by the April 2009 
VA examiner is flawed on its face because, as reported above, 
the Veteran's separation examination from his second period 
of active duty service is not included in the claims files.  
See Bloom v. West, 12 Vet. App. 185, 187 (1999) (holding that 
the probative value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale to support his opinion.").  Therefore, the 
Board finds that while the appeal is in remand status, the 
Veteran must be afforded another VA examination to determine 
the etiology of his current tinnitus.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002) (the Veterans Claims Assistance Act of 
2000 (VCAA) requires that VA provide a medical examination 
or, obtain a medical opinion, when such an examination or 
opinion is necessary to make a decision on the claim); 
McLendon v. Nicholson, 20 Vet. App. 84-86 (2006); Green v. 
Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to 
assist includes conducting a thorough and contemporaneous 
examination of the veteran that takes into account the 
records of prior examinations and treatment). 

Accordingly, the appeal is remanded to the RO/AMC for the 
following actions:

1.  The RO/AMC must contact the 
appropriate government entity to locate 
and secure complete copies of the 
Veteran's reserve component service 
records, to include any service treatment 
and personnel records from his February 
2003 to March 2004 period of active duty.  
All attempts to locate and secure the 
Veteran's reserve component service 
records must be documented in the claims 
files.  If, after all procedurally 
appropriate actions to locate and secure 
the said records have been made and it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain those records would be futile, the 
RO/AMC must make a formal finding to that 
effect.  The RO /AMC must also provide the 
Veteran and his representative with a 
proper notice that includes (a) the 
identity of the specific records that 
cannot be obtained, (b) an explanation as 
to the efforts that were made to obtain 
those records, (c) a description of any 
further action to be taken by VA with 
respect to the claims, and (d) that the 
Veteran is ultimately responsible for 
providing the evidence, as required by 38 
C.F.R. § 3.159(e).  The Veteran and his 
representative must then be given an 
opportunity to respond.

2.  The RO/AMC should request that the 
Veteran identify all VA and non-VA medical 
providers who have treated him for his 
PTSD and/or tinnitus since April 2009.  
The Veteran should be asked to complete a 
separate VA Form 21-4142 for any physician 
or source of treatment he may identify.  
All attempts to secure this evidence must 
be documented in the claims files by the 
RO/AMC.  If, after making reasonable 
efforts to obtain the identified records, 
the RO is unable to secure same, the RO 
must notify the Veteran and (a) identify 
the specific records the RO/AMC is unable 
to obtain; (b) briefly explain the efforts 
that the RO/AMC made to obtain those 
records; (c) describe any further action 
to be taken by the RO with respect to the 
claims; and (d) that the Veteran is 
ultimately responsible for providing the 
evidence.  The Veteran and his 
representative must then be given an 
opportunity to respond.

3.  The RO/AMC should contact the Veteran 
and ask that he provide any further 
details he may have regarding his 
stressor, including, but not limited to 
the approximate date (within a two month 
range) and place of each stressor(s); the 
names, ranks, and units of persons 
involved; and the circumstances of the 
stressor(s), to include the identified 
stressors involving (i) the bus breakdown 
incident in April 2003, (ii) the tire 
explosion accident in October 2003 
resulting in the death and/or maiming of 
two young fellow service men, (iii) the 
small arms fire attacks on convoys from 
Kuwait to Iraq, in April to May 2003 and 
September to October 2003, and (iv) the 
July 2003 sand storm around Camp Udairi, 
Kuwait.  The RO/AMC must inform the 
Veteran that he must be as specific as 
possible, including identifying potential 
sources of evidence to corroborate his 
stressor(s), such as statements from 
individuals familiar with his claimed 
stressors, e.g. former fellow service 
members, including peers, subordinates, or 
superiors.  The RO/AMC must notify the 
Veteran that failure to provide such 
information may result in the denial of 
this claim.

4.  After undertaking the above 
development to the extent possible and 
regardless of whether or not the 
additional evidence is obtained, the 
RO/AMC must thoroughly review the claims 
file and prepare a summary of the claimed 
stressors identified by the Veteran.  The 
RO/AMC must send this summary and the 
information of record regarding the 
Veteran's service, including copies of any 
records relevant to the PTSD claim, to the 
Joint Services Records Research Center 
(JSRRC), and must ask JSRRC to provide any 
available information that might 
corroborate the Veteran's alleged 
inservice stressors.  Specific findings 
should be made with respect to the 
Veteran's report of claimed stressors.  If 
JSRRC is unable to provide the specific 
information requested, they should be 
asked to direct the RO/AMC to any 
additional appropriate sources.  In this 
regard, the RO/AMC should request a 
discussion from JSRRC as to what the 
records shows with regard to the stressors 
identified by the Veteran.  All 
documentation received by the RO must be 
associated with the claims file.

5.  If any of the Veteran's stressor(s) is 
verified by JSRRC, the Veteran should be 
provided with a VA psychiatric examination 
to ascertain the etiology of his PTSD.  
The RO/AMC must specify for the examiner 
the stressor(s) that it has determined 
is/are established by the record and the 
examiner must be instructed that only 
that/those event(s) may be considered for 
the purpose of determining whether the 
Veteran was exposed to a stressor in 
service.  The examiner must be provided 
with the entire claims file for review in 
conjunction with the examination.  All 
necessary special studies or tests, 
including psychological testing and 
evaluation, must be accomplished.  The 
examiner must integrate the previous 
psychiatric findings and diagnoses with 
the current findings to obtain a true 
picture of the nature of the Veteran's 
psychiatric status.  The examiner should 
thereafter provide answers to the 
following questions:

a.	Is it as likely as not that Veteran 
has PTSD?

b.	Is it as likely as not that the 
Veteran's PTSD was caused by any of 
the stressors the RO/AMC has 
identified?

A complete rationale for all opinions must 
be provided. 

Note:  The examiner is advised that the 
term "as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is medically 
sound to find in favor of causation as to 
find against causation.  More likely and 
as likely support the contended causal 
relationship; less likely weighs against 
the claim.  

6.  Thereafter, the RO/AMC must afford the 
Veteran an audiological examination to 
determine the etiology of his tinnitus.  
The claims files must be provided to and 
reviewed by the examiner in conjunction 
with the examination.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies, to include 
an audiogram, must be accomplished.  After 
a review of the examination findings and 
the entire evidence of record, the 
examiner should provide answers to the 
following questions:

a.	Is it as likely as not that Veteran 
has tinnitus?

b.	Is it as likely as not that the 
Veteran's tinnitus was caused by his 
military service as an aircraft 
hydraulics repairman which exposed 
him on a daily bases to helicopter 
rotor blade, helicopter engines, and 
hydraulic press machine noise?

Note:  The examiner is advised that the 
term "as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is medically 
sound to find in favor of causation as to 
find against causation.  More likely and 
as likely support the contended causal 
relationship; less likely weighs against 
the claim.  

A complete rationale for all opinions must 
be provided. 

7.  The RO/AMC must notify the Veteran 
that it is his responsibility to report 
for any scheduled examination and to 
cooperate in the development of the 
claims, and that the consequences for 
failure to report for a VA examination 
without good cause may include denial of 
the claims.  38 C.F.R. §§ 3.158, 3.655 
(2009).  In the event that the Veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

8.  The RO/AMC should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this remand.  If any report 
is deficient in any manner, the RO/AMC 
must implement corrective procedures.

9.  The RO/AMC should thereafter provide 
the Veteran with updated Veterans Claims 
Assistance Act of 2000 (VCAA), notice in 
accordance with the Court's holding in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006) as well as 38 U.S.C.A. §§ 5100, 
5103, 5103A (West 2002) and 38 C.F.R. 
§ 3.159 (2009).

10.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claims must be 
readjudicated.  If any of the claims 
remains denied, a supplemental statement 
of the case must be provided to the 
Veteran and his representative.  After the 
Veteran and his representative have had an 
adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
and argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of or 
by the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

